J-S42005-14


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

COMMONWEALTH OF PENNSYLVANIA                  IN THE SUPERIOR COURT OF
                                                    PENNSYLVANIA
                        Appellee

                   v.

LOUIS RICE

                        Appellant                 No. 1125 WDA 1013


         Appeal from the Judgment of Sentence January 18, 2013
           In the Court of Common Pleas of Allegheny County
           Criminal Division at No(s): CP-02-CR-0004804-2012
                                       CP-02-CR-0004805-2012


BEFORE: PANELLA, J., JENKINS, J., and MUSMANNO, J.

MEMORANDUM BY PANELLA, J.                    FILED SEPTEMBER 12, 2014

     Appellant, Louis Rice, appeals from the judgment of sentence entered

on January 18, 2013, by the Honorable Edward J. Borkowski, Court of

Common Pleas of Allegheny County. After careful review, we affirm.

     Rice committed a series of armed robberies. In one, he held a knife to

a woman’s neck; in another, he fired a shot inside the store he was robbing.

There are more examples of such behavior in the record. See N.T., Guilty

Plea Hearing, 10/12/12, at 9-20. He committed most of the robberies with

accomplices. Rice ultimately entered a guilty plea to, among other things,

22 counts of robbery. The trial court sentenced Rice to an aggregate term of

25 to 50 years’ incarceration—a result of running several of the robbery
J-S42005-14


sentences consecutively. This timely appeal follows. On appeal, Rice’s sole

claim is that the trial court imposed an excessive sentence.

      Rice challenges the discretionary aspects of his sentence. A challenge

to the discretionary aspects of a sentence must be considered a petition for

permission to appeal, as the right to pursue such a claim is not absolute.

See Commonwealth v. McAfee, 849 A.2d 270, 274 (Pa. Super. 2004).

      An appellant challenging the discretionary aspects of his
      sentence must invoke this Court’s jurisdiction by satisfying a
      four-part test:

      [We] conduct a four-part analysis to determine: (1) whether
      appellant has filed a timely notice of appeal, see Pa.R.A.P. 902
      and 903; (2) whether the issue was properly preserved at
      sentencing or in a motion to reconsider and modify sentence,
      see Pa.R.Crim.P. [720]; (3) whether appellant’s brief has a fatal
      defect, Pa.R.A.P. 2119(f); and (4) whether there is a substantial
      question that the sentence appealed from is not appropriate
      under the Sentencing Code, 42. Pa.C.S.A. § 9781(b).

Commonwealth v. Moury, 992 A.2d 162, 170 (Pa. Super. 2010)

(quotation marks and some citations omitted).

      Here, Rice filed a timely appeal and challenged his sentence in a post-

sentence motion.    Rice’s appellate brief also contains the requisite 2119(f)

concise statement, in which he argues that the trial court’s cumulative

sentence of 25 to 50 years’ incarceration was unreasonable and so

manifestly excessive as to constitute an abuse of discretion. See Appellant’s

Brief at 10. He also claims that the trial court failed to properly consider his

rehabilitative needs. See id.




                                     -2-
J-S42005-14



       “[A] sentencing court generally has discretion to impose multiple

sentences concurrently or consecutively, and a challenge to the exercise of

that   discretion   does   not   ordinarily   raise   a   substantial   question.”

Commonwealth v. Raven, ___ A.3d ___, ____, 2014 WL 3907103, *6

(Pa. Super., filed August 12, 2014) (citation omitted).           “[T]he key to

resolving the preliminary substantial question inquiry is whether the decision

to sentence consecutively raises the aggregate sentence to, what appears

upon its face to be, an excessive level in light of the criminal conduct at

issue in the case.” Id. (citation omitted). Rice fails to raise a substantial

question as to the consecutive nature of his sentence in this case. We need

only look at the sheer breadth of Rice’s robbery spree and the number of

people terrorized by his criminal acts to find that the sentence is not

excessive.

       As for his claim that the trial court failed to properly consider his

rehabilitative needs and his claims elsewhere in his brief that the trial court

failed to adequately consider other mitigating factors, we note that such

claims do not raise a substantial question for our review.              See, e.g.,

Commonwealth v. Dodge, 77 A.3d 1263, 1272 n.8 (Pa. Super. 2013).

       Indeed, the trial court in this case had a pre-sentence investigation

report.   Where the trial court had the benefit of reviewing a pre-sentence

report, we must

       presume that the sentencing judge was aware of relevant
       information regarding the defendant's character and weighed
       those considerations along with mitigating statutory factors. A

                                      -3-
J-S42005-14


        pre-sentence report constitutes the record and speaks for itself.
        In order to dispel any lingering doubt as to our intention of
        engaging in an effort of legal purification, we state clearly that
        sentencers are under no compulsion to employ checklists or any
        extended or systematic definitions of their punishment
        procedure. Having been fully informed by the pre-sentence
        report, the sentencing court's discretion should not be disturbed.
        This is particularly true, we repeat, in those circumstances where
        it can be demonstrated that the judge had any degree of
        awareness of the sentencing considerations, and there we will
        presume also that the weighing process took place in a
        meaningful fashion. It would be foolish, indeed, to take the
        position that if a court is in possession of the facts, it will fail to
        apply them to the case at hand.

Commonwealth v. Hallock, 603 A.2d 612, 616 (Pa. Super. 1992) (citing

Commonwealth v. Devers, 519 Pa. 88, 101-02, 546 A.2d 12, 18 (1988)).

As the trial court in this case did have the benefit of a pre-sentence report,

we must presume that he considered all relevant sentencing factors.               At

sentencing, the trial court thoroughly discussed what it was taking into

consideration in sentencing Rice. See N.T., Sentencing Hearing, 1/18/13, at

15-21.

        In short, the trial court committed no abuse of discretion in sentencing

Rice.

        Judgment of sentence affirmed.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 9/12/2014

                                         -4-